Citation Nr: 1602204	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including lumbar spine desiccation at L2-L5 with bilateral facet arthropathy at L5-S1. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a hearing before a Decision Review Officer in June 2011.  A transcript of that hearing is of record.  At the hearing, the Veteran, through his previous representative, Paul Burkhalter, withdrew the issue of entitlement to service connection for a bilateral hearing loss disability.  Therefore, that matter is not before the Board.  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifest in active service and is unrelated to service.
CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and is not attributable to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In January 2010, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

In regard to the duty to assist, the Veteran was afforded a VA examination in March 2010.  The examiner conducted the requisite hearing tests, physical examinations and considered the Veteran's statements prior to rendering her opinion.  Therefore, the Board finds the examination adequate for adjudication purposes.  The Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was assigned to a field maintenance squadron and worked within 75 feet of the flight line.  See Board Hearing Transcript, p. 6.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's tinnitus is not related to his in-service exposure to aircraft noise. 

On the Veteran's July 1981 report of medical history, he endorsed problems with headaches, gum trouble, recurrent back pain and depression.  He denied any problems with hearing or ringing in his ears.  His 1981 separation audiogram revealed normal hearing and no disabilities associated with his hearing.  

Post-service treatment records as early as 1992 do not indicate any complaints of hearing loss or tinnitus.  At December 2007 and April 2008 VA treatment visits (for complaints of headaches and back pain), the Veteran specifically denied any hearing problems.  Also, an October 2009 VA treatment record indicates that the Veteran denied any hearing loss.  

The Veteran was afforded a VA examination in March 2010 where the examiner noted that the Veteran had normal hearing on his separation audiogram and denied any hearing loss or ear, nose or throat trouble on his July 1981 report of medical history.  The examiner also noted that the Veteran's service treatment records were silent for complaints of tinnitus.  The examiner noted the Veteran's in-service noise exposure to aircraft jet engines and post-service noise exposure to aircraft noise, while he sought his small aircraft pilot license.  The Veteran reported that his tinnitus began about 4 or 5 months prior.  The examiner opined that the Veteran's tinnitus was less likely than not a result of noise exposure during military service.  She reasoned that the Veteran had normal hearing at separation and that he reported the onset of tinnitus more than 25 years after separation from service.  "According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once noise exposure is stopped.'"

The Board finds the March 2010 VA examiner's opinion to be probative in nature.  The examiner reviewed the Veteran's medical history and considered his statements before rendering an opinion.  The Board further finds that the Veteran's statements regarding continuous bouts of tinnitus since service to not be credible.  In that regard, at the Board hearing, he testified at one point that he had experienced tinnitus in service and shortly after service.  See Board Hearing Transcript, pp. 12-14.  However, at another point, he testified, that he never had a separation examination and that "maybe either I didn't notice it or it stopped for a while and all of sudden it started back again in the last four or five years."  The Board finds the Veteran's inconsistent accounts of his tinnitus to be less probative than the medical records which were silent for tinnitus complaints, but indicated other medical issues, and the March 2010 VA examiner's opinion.  Had the Veteran had issues with tinnitus continuously since service, the Board finds that it is reasonable to infer that he would have expressed such complaints, as he did with his other medical issues, such as his back problems.  Since he did not, the Board concludes that he did not experience such problems.  

The sole credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the VA examiner.  The preponderance of the evidence is, therefore, against the claim.  There is no doubt to be resolved.  Service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran reported that a car fell on him prior to service (and injured his back) on his March 1975 report of medical history.  However, the March 1975 clinical examination revealed a normal back and a back disability was not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the claimed back disability was recorded by way of history only, and the clinical examination was normal, the Board concludes that a back disability was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran was previously afforded a VA examination in March 2010 where the examiner opined that the Veteran's preexisting back disability was less likely than not permanently aggravated beyond its normal progression due to military service.  He reasoned that the Veteran had a preexisting back condition prior to enlisting; had muscle strains during service, but had no other problems until well after his discharge from service.  The Board finds that a new examination is warranted because the VA examiner used the wrong legal standard in providing his opinion.  

On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from a back disability prior to service, and if so, whether the back disability clearly and unmistakably was not aggravated by service.  The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by a physician.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a low back disability pre-existed active service.  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing low back disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

(c)  If not, the examiner must opine as to whether any current low back disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


